EXHIBIT 10.1

 

SECOND AMENDMENT TO MASTER LEASE AND

FIRST AMENDMENT TO ACCESS AGREEMENT

 

THIS SECOND AMENDMENT TO MASTER LEASE and FIRST AMENDMENT TO ACCESS AGREEMENT
(this “Amendment”) shall amend (i) that certain Master Lease, dated November 1,
2013 (the “Effective Date”), by and between GLP Capital, L.P. (together with its
permitted successors and assigns, “Landlord”) and Penn Tenant, LLC (together
with its permitted successors and assigns, “Tenant”), as amended by the First
Amendment thereto entered into on March 5, 2014 (as amended, the “Master
Lease”), and (ii) that certain Access Agreement, dated the Effective Date, by
and between Landlord and Tenant (the “Access Agreement”).  This Amendment is
being entered into on this 18th day of April 2014 to be effective as of the
Effective Date, as more fully set forth herein. Capitalized terms used herein
and not otherwise defined herein shall have the meaning ascribed to them in the
Master Lease.

 

WHEREAS, Landlord and Tenant each desire to amend the Master Lease and the
Access Agreement in order to amend or clarify certain provisions relating to the
Iowa Casino, as more fully described herein.

 

NOW, THEREFORE, in consideration of the provisions set forth in the Master Lease
and the Access Agreement, each as amended by this Amendment, including, but not
limited to, the mutual representations, warranties, covenants and agreements
contained therein and herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby respectively acknowledged, and
subject to the terms and conditions thereof and hereof, the parties, intending
to be legally bound, hereby agree that the Master Lease and the Access Agreement
shall be amended as follows:

 

ARTICLE I
AMENDMENT TO THE MASTER LEASE AND THE ACCESS AGREEMENT

 

1.1          With respect to the Iowa Casino, the parties hereby agree that the
term “Leased Improvements” in Section 1.1 of the Master Lease shall include, to
the extent constituting “real property” as that term is defined in Treasury
Regulation §1.856-3(d), all buildings, structures, Fixtures and other
improvements of every kind now or hereafter located on the leased real property
covered by the Access Agreement or the barges serving as foundations or points
of access connected thereto.

 

1.2          The parties hereby amend the Access Agreement to clarify that
Tenant shall be responsible for the payment of all Impositions relating to the
Second Amended and Restated Development Agreement between the City of Sioux
City, Iowa and Belle Sioux City L.P., dated January 28, 2013.

 

1.3          The parties hereby amend Sections 14.6 of the Master Lease to
specify that, notwithstanding the calculation set forth in Section 14.6, upon a
Leased Property Rent Adjustment Event triggered by the ceasing of gaming
operations of the Iowa Casino due to termination, lapse or non-renewal of a
Gaming License as contemplated under Section 33.4, (i) the Building Base Rent
shall be reduced by $4,228,344, (ii) the Other Land Based Rent shall be reduced
by $1,014,060, (iii) the Percentage Rent due under clause (1) of the definition
of Percentage Rent shall be reduced by $1,014,060, (iv) the amount set forth in
clause (b) of the proviso of clause (1) of the definition of Percentage Rent
shall be reduced by $25,310,504 and (v) and the calculation of Percentage Rent
due under clause (2) of the definition of Percentage Rent shall not be reduced.
The adjustments collectively described in this section 1.3 shall be referred to
herein as the “Adjustments”. To the extent the Adjustments are triggered, in the
event the current Sioux City gaming operations are closed to the public for a
period of time that is less than 180 days and then gaming operations re-open to
the public (“Re-Opening”), then (a) all payments from

 

--------------------------------------------------------------------------------


 

Tenant to Landlord from the Re-Opening date through any other adjustment event
shall be calculated as if the Adjustment was never implemented and (b) Tenant
would pay to Landlord within 60 days all payments forgiven in connection with
the Adjustment.  In the event that Sioux City subsequently ceases operations
after the Re-Opening, the Adjustment will be calculated as set forth in this
section 1.3.

 

ARTICLE II
AUTHORITY TO ENTER INTO AMENDMENT

 

Each party represents and warrants to the other that: (i) this Amendment and all
other documents executed or to be executed by it in connection herewith have
been duly authorized and shall be binding upon it; (ii) it is duly organized,
validly existing and in good standing under the laws of the state of its
formation and is duly authorized and qualified to perform this Amendment, the
Master Lease and the Access Agreement, each as amended hereby, within the
State(s) where any portion of the Leased Property is located, and (iii) neither
this Amendment, the Master Lease, the Access Agreement, each as amended hereby,
nor any other document executed or to be executed in connection herewith
violates the terms of any other agreement of such party.

 

ARTICLE III
MISCELLANEOUS

 

3.1          Costs and Expenses; Fees.  Each party shall be responsible for and
bear all of its own expenses incurred in connection with pursuing or
consummating this Amendment and the transactions contemplated by this Amendment,
including, but not limited to, fees and expenses, legal counsel, accountants,
and other facilitators and advisors.

 

3.2          Choice of Law and Forum Selection Clause.  This Amendment shall be
construed and interpreted, and the rights of the parties shall be determined, in
accordance with the substantive Laws of the State of New York without regard to
the conflict of law principles thereof or of any other jurisdiction

 

3.3          Counterparts; Facsimile Signatures.  This Amendment may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.  In proving this
Amendment, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom enforcement is sought.  Any
counterpart may be executed by facsimile signature and such facsimile signature
shall be deemed an original.

 

3.4          No Further Modification.  Except as modified hereby, the Master
Lease and the Access Agreement remain in full force and effect.

 

[SIGNATURE PAGE TO FOLLOW]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the undersigned as of the date first above written.

 

 

LANDLORD:

 

 

 

GLP CAPITAL, L.P.

 

 

 

 

 

By:

/s/ William J. Clifford

 

William J. Clifford

 

CFO, Secretary and Treasurer

 

 

 

 

 

TENANT:

 

 

 

PENN TENANT, LLC

 

 

 

By:

Penn National Gaming, Inc.,

 

 

its managing member

 

 

 

 

 

By:

/s/ Robert S. Ippoltio

 

Robert S. Ippolito

 

Secretary and Treasurer

 

--------------------------------------------------------------------------------